Case 15-23301        Doc 35     Filed 03/11/19     Entered 03/11/19 15:10:14          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 23301
         David M Butler
         Patricia N Butler
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/07/2015.

         2) The plan was confirmed on 08/26/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 12/06/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $7,763.45.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-23301             Doc 35         Filed 03/11/19      Entered 03/11/19 15:10:14                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $50,702.00
           Less amount refunded to debtor                                $1,343.62

 NET RECEIPTS:                                                                                            $49,358.38


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,045.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $2,111.46
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $5,156.46

 Attorney fees paid and disclosed by debtor:                          $1,350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Allied Cash Advance                       Unsecured           0.00           NA              NA            0.00       0.00
 Allied Cash Advance                       Unsecured           0.00           NA              NA            0.00       0.00
 Ashro Lifestyle                           Unsecured      1,296.91       1,330.77        1,330.77      1,330.77        0.00
 Capital One                               Unsecured         703.00           NA              NA            0.00       0.00
 Capital One Bank                          Unsecured         501.00        501.12          501.12        501.12        0.00
 Capital One Bank                          Unsecured         280.00        280.14          280.14        280.14        0.00
 CarMax Auto Finance                       Secured        8,806.00       8,634.77        8,634.77      8,633.36     335.70
 Central Credit/Penn Cr                    Unsecured         317.00           NA              NA            0.00       0.00
 Cerastes LLC                              Unsecured         500.00        682.50          682.50           0.00       0.00
 Check Into Cash                           Unsecured         500.00           NA              NA            0.00       0.00
 Cheryl Curry                              Priority            0.00           NA              NA            0.00       0.00
 Dept Stores National Bank/Macys           Unsecured         477.00        389.39          389.39        389.39        0.00
 First Premier Bank                        Unsecured         723.00           NA              NA            0.00       0.00
 First Premier Bank                        Unsecured         447.00           NA              NA            0.00       0.00
 Ginny's                                   Unsecured         719.14        742.37          742.37        742.37        0.00
 Home at Five                              Unsecured         188.63        202.10          202.10        202.10        0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00       0.00
 Illinois Dept Of Healthcare And Family    Priority      18,063.00         969.50          969.50        969.50        0.00
 Illinois Dept Of Healthcare And Family    Priority       5,061.00       5,080.32        5,080.32      5,080.32        0.00
 Jefferson Capital Systems LLC             Unsecured         770.00        838.62          838.62        838.62        0.00
 K. Jordan                                 Unsecured         285.38           NA              NA            0.00       0.00
 Mabt/Contfin                              Unsecured         508.00           NA              NA            0.00       0.00
 Mabt/Contfin                              Unsecured           0.00           NA              NA            0.00       0.00
 Mason                                     Unsecured           0.00        514.19          514.19        514.19        0.00
 Massey                                    Unsecured         275.45           NA              NA            0.00       0.00
 Merrick Bank                              Unsecured         551.00        411.61          411.61        411.61        0.00
 Midland Funding LLC                       Unsecured         622.00        663.25          663.25        663.25        0.00
 Midland Funding LLC                       Unsecured         752.00        752.97          752.97        752.97        0.00
 Midland Funding LLC                       Unsecured      5,284.00       5,391.66        5,391.66      5,391.66        0.00
 Monroe & Main                             Unsecured      2,075.23       2,112.85        2,112.85      2,112.85        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-23301              Doc 35          Filed 03/11/19    Entered 03/11/19 15:10:14                Desc          Page 3
                                                            of 4



 Scheduled Creditors:
 Creditor                                                Claim           Claim         Claim        Principal        Int.
 Name                                          Class   Scheduled        Asserted      Allowed         Paid           Paid
 Montgomery Ward                           Unsecured      1,868.98         1,913.37      1,913.37      1,913.37          0.00
 Navient Solutions Inc                     Unsecured     10,249.00              NA            NA            0.00         0.00
 Payday Loan Store                         Unsecured      1,200.00         1,400.00      1,400.00      1,400.00          0.00
 Peoples Gas                               Unsecured         223.00             NA            NA            0.00         0.00
 Quantum3 Group                            Unsecured         610.00          610.93        610.93        610.93          0.00
 Quantum3 Group                            Unsecured         785.00          785.15        785.15        785.15          0.00
 Quantum3 Group                            Unsecured         860.00          860.90        860.90        860.90          0.00
 Quantum3 Group                            Unsecured      1,307.00         1,307.67      1,307.67      1,307.67          0.00
 Resurgent Capital Services                Unsecured         756.00          756.96        756.96        756.96          0.00
 Sterling Jewelers Inc DBA Kay Jeweler's   Unsecured         146.00          148.34        148.34        148.34          0.00
 US Bank                                   Secured        7,258.00         7,013.06      7,013.06      7,013.06       255.62
 Verizon Wireless                          Unsecured      1,523.12              NA            NA            0.00         0.00
 Webbank-Fingerhut                         Unsecured      1,576.00              NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                         Claim            Principal                Interest
                                                                       Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                                $0.00                $0.00                    $0.00
       Mortgage Arrearage                                              $0.00                $0.00                    $0.00
       Debt Secured by Vehicle                                    $15,647.83           $15,646.42                  $591.32
       All Other Secured                                               $0.00                $0.00                    $0.00
 TOTAL SECURED:                                                   $15,647.83           $15,646.42                  $591.32

 Priority Unsecured Payments:
        Domestic Support Arrearage                                    $6,049.82          $6,049.82                   $0.00
        Domestic Support Ongoing                                          $0.00              $0.00                   $0.00
        All Other Priority                                                $0.00              $0.00                   $0.00
 TOTAL PRIORITY:                                                      $6,049.82          $6,049.82                   $0.00

 GENERAL UNSECURED PAYMENTS:                                      $22,596.86           $21,914.36                    $0.00


 Disbursements:

           Expenses of Administration                                     $5,156.46
           Disbursements to Creditors                                    $44,201.92

 TOTAL DISBURSEMENTS :                                                                                    $49,358.38




UST Form 101-13-FR-S (9/1/2009)
Case 15-23301        Doc 35      Filed 03/11/19     Entered 03/11/19 15:10:14            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
